United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2558
                                   ___________

Robert F. Baker,                      *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
B. Boyle; Pottawattamie County Jail,  * Southern District of Iowa.
Members of the Medical Staff;         *
R.N., S.W.,                           *      [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                             Submitted: June 19, 2009
                                Filed: June 25, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Robert Baker (Baker) appeals the district court’s1 order dismissing his 42
U.S.C. § 1983 action without prejudice for failure to exhaust administrative remedies.

       After careful review, see Rouse v. Benson, 193 F.3d 936, 939 (8th Cir. 1999)
(stating a grant of summary judgment is reviewed de novo), we conclude dismissal


      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
was proper because the record before the district court showed Baker did not complete
the third step of Pottawattamie County Jail’s grievance procedure, see 42 U.S.C.
§ 1997e(a) (declaring, “[n]o action shall be brought with respect to prison
conditions . . . by a prisoner confined in any jail, prison, or other correctional facility
until such administrative remedies as are available are exhausted”); Woodford v. Ngo,
548 U.S. 81, 90 (2006) (explaining the proper exhaustion of remedies “means using
all steps that the [prison] holds out, and doing so properly”); Johnson v. Jones, 340
F.3d 624, 627 (8th Cir. 2003) (holding an inmate must exhaust all available
administrative remedies before filing suit, and “[i]f exhaustion was not completed at
the time of filing, dismissal is mandatory”), and nothing in the record indicates this
step in the procedure was unavailable to Baker, see Chelette v. Harris, 229 F.3d 684,
688 (8th Cir. 2000) (concluding an inmate’s subjective beliefs, logical or otherwise,
are irrelevant in determining whether administrative procedures are available).

       Accordingly, we affirm. We also deny Baker’s motion to obtain state court
transcripts. See Huelsman v. Civic Ctr. Corp., 873 F.2d 1171, 1175 (8th Cir. 1989)
(relating that “[a]n appellate court can properly consider only the record and facts
before the district court and thus only those papers and exhibits filed in the district
court can constitute the record on appeal”).
                        ______________________________




                                           -2-